DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the axis of symmetry and the lid, as shown in figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: Paragraph 28 on page 8 of the specification as filed refers to the lid using reference character “24” which has also been used to refer to the “upper rim 24.”  The same paragraph and the figures also use reference character 26 to refer to the lid.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 8-15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeMiglio (US 20130055904 - cited on IDS) both in further view of Oh (US 20130340626 - cited on IDS). 
Regarding claim 1, DeMiglio teaches, a beverage brewing device (figures 2, 3, 5, 7) comprising: a bottom having a bottom perimeter (see figure 2, item 34; figure 5, item 234), the bottom having an inner bottom surface and an outer bottom surface opposite the inner bottom surface (see figure 2 where there would have been an inner and opposing outer bottom surface and similarly for figure 5); a sidewall including an inner sidewall surface and an outer sidewall surface (see figure 2, item 28; figure 5, item 228), the sidewall extending upwardly and outwardly from the bottom perimeter to an upper rim (see the frustoconical shape of the sidewall 28, which extends from the bottom 34 to an upper rim 30 and similarly as shown in figure 7), the upper rim defining a top opening (see figure 3, 6), the bottom and the sidewall combining to define an interior space (figure 3, item 36; figure 6, item 236); a lid (Figure 2, 3, item 84; figure 6, item 284) defining an inlet probe opening extending through the lid (figure 2, 3, item 124; figure 6, item 224), the lid being moveable between an open position and a closed position, the lid further being sized to cover the top opening when in the closed position (see the hinge 120 in figures 2 and 3); a first receptacle indentation positioned at the bottom perimeter and being formed in a portion of the bottom and a portion of the sidewall (see figure 2 and 4, item 54; also see figure 5 and 7, item 254, 258), the first receptacle indentation extending upwardly from the inner bottom surface and inwardly from the inner sidewall surface (see figure 4 and 7), the first receptacle indentation forming a first interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and the inner sidewall surface (see figure 4, where the inner bottom near 38 and the inner wall of 26 surround the indentation 54; figure 7 where the inner bottom near 242 and the sidewall at 228 surround the indentation 254, 258); one or more filter areas defined in at least one of the sidewall and the bottom (figure 2, item 38, 50; figure 5, item 240,250); wherein the inner sidewall surface, the first interior receptacle indentation wall, the inner bottom surface, and the one or more filter areas are configured to combine to hold a brewing material when the brewing material is placed in the interior space (paragraph 15 - coffee grounds).
Claim 1 differs from DeMiglio in specifically reciting, “one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening.”
However, Oh teaches a beverage brewing device (see figure 2, item 100, 102) where the brewing device has grooves (figure 4a, item 152; paragraph 72) along the outer sidewall.  The grooves, together with element 122 (see figure 2, item 122) are used to line up with corresponding elements in the beverage device holder (figure 2, item 120; figure 3, item 134) for the known purpose of properly aligning the brewing device within the brewing holder (see paragraph 69, 72).  Oh’s grooves extend inwardly (see figure 2 and 4a) from the outer sidewall surface and extend from the outer bottom surface and at least partially toward the top opening (see figure 2 and 4a).
To thus modify DeMiglio and to further include one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening as taught by Oh would have been obvious to one having ordinary skill in the art, for the purpose of providing additional elements that help to align the brewing device within a respective holder.
Regarding claims 3 and 17, Oh teaches a plurality of grooves distributed around the sidewall, as discussed above (see figure 2 and 4a).
Regarding claim 6, Oh teaches that the one or more grooves includes two grooves (see figure 2, 4a).
Regarding claim 8, the first receptacle indentation, as shown in figures 4 and 7 of DeMiglio, extend toward the center of the bottom surface.
Regarding claim 9, DeMiglio teaches a second receptacle indention positioned at the bottom perimeter and located diametrically opposite the first receptacle indentation, the second receptacle indentation being formed in a portion of the bottom and a portion of the sidewall, the second receptacle indentation extending upwardly from the inner bottom surface and inwardly from the inner sidewall surface, the second receptacle indentation forming a second interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and inner sidewall surface (see figures 2, 4, item 58; figures 5, 7, item 258).
Regarding claim 10, DeMiglio teaches that the sidewall is integrally formed with the bottom and the first receptacle indentation is integrally formed with the bottom and the sidewall (see the figures and paragraph 49 “the body and lid 84 may be made through plastic injection molding as a single unit…” because the body of DeMiglio includes the sidewall and bottom).  Therefore, making the sidewall and bottom and first receptacle integral with each other would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design (see MPEP 2144.04(V)(B)). 
Regarding claim 11, DeMiglio teaches the one or more filter areas are included in the sidewall (see figures 2 and 5).
Regarding claim 13, DeMiglio teaches the one or more filter areas include mesh secured across openings in at least one of the sidewall and bottom (see paragraph 18 - “micro-screen mesh filter”).
Regarding claim 14, DeMiglio discloses the inner bottom surface comprises a planar portion extending from a first location at the perimeter to a second location at the perimeter, the first location being diametrically opposite the second location (see Figure 3 which shows the inner bottom extending diametrically opposite from one end of the perimeter to a second end of the perimeter; Figure 5 teaches a similar concept - 242)
Regarding claim 15 is similar rejected for the reasons discussed above with respect to claim 1.  It is further noted that DeMiglio teaches that the device is configured to retain a dry beverage medium (see paragraph 15 - “coffee grounds”) and a liquid is insertable through the central opening of the lid and will flow out of the internal volume through the one or more filter areas.
Regarding claim 18, in view of Oh, the plurality of grooves includes two pairs of grooves such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves.  That is, the claims are not limited to “only two pairs of grooves.”  As such, Oh’s teachings encompass providing “two pairs of grooves” such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves.  See annotated item 102 of Figure 2 of Oh below:

    PNG
    media_image1.png
    535
    751
    media_image1.png
    Greyscale

Regarding claim 19, DeMiglio teaches an outlet probe receptacle extending inwardly from the inner sidewall surface and inwardly into the bottom surface toward a center of the bottom surface, the outlet probe receptacle further having a receptacle wall configured as an indentation extending into the internal volume (see figure 2, item 54, 58; figure 5, item 254, 258).
Regarding claims 12 and 20, DeMiglio teaches one or more filter areas in the sidewall of the brewing device (see figure 2, 5). 
Claims 12 and 20 differ from DeMiglio in specifically reciting, “the one or more grooves extending across the one or more filter areas.”
However, Oh teaches that the grooves can extend to a shoulder of the beverage device (see figure 4A, item 152).  Figure 4a also shows that the grooves 152 extend across indentation portions 142, 148, thus suggesting that the grooves can extend across various contours of the outer sidewall surface.  This is further suggested by Oh in figure 18B and the grooves across the indentation 1013, 1011.  
To thus modify DeMiglio and to provide the grooves so that they extend across the one or more filter areas would have been obvious to one having ordinary skill in the art, as a rearrangement of parts, which would also have been an obvious matter of engineering and/or design.  
It is further noted that Oh teaches that the grooves can extend to a shoulder portion of the cartridge and as the grooves can extend around the capsule.  DeMiglio also teaches a shoulder to the capsule wall, as shown in figure 2.  Therefore, it would have been obvious to one having ordinary skill in the art that Oh’s teachings of using grooves would also have coincided with the position of DeMiglio’s filter areas such that the combination would also have resulted in grooves extending across the one or more filter areas.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 15 above, which relied on DeMiglio (US 20130055904) as the primary reference, and in further view of Lazaris (US 20020148356 - cited on IDS) and Sweeney (US 6645537 - cited on IDS).
 Regarding claim 2 and 16, it is noted that the grooves as taught by Oh can be construed as having “a depth” that decreases with distance from the outer bottom surface. For instance, as the grooves taper off at the top portion, the depth of the grooves can be construed as decreasing in that area. See Figure 2, item 102 annotated below:

    PNG
    media_image2.png
    445
    701
    media_image2.png
    Greyscale


If it could have been construed that Oh was not specific in this regard, then it is further noted, that Lazaris teaches differing configurations of grooves, such as at figure 6, where the groove between 52C decreases in depth (compared to the sidewalls of 52C which form the depth) with distance from the bottom surface and where the particular arrangement of irregularities can be varied in terms of number and shape, provided that it can engage with adjacent components of the capsule holder (see paragraph 28, 32, 39). 
Sweeney teaches grooves that decrease in depth with distance from the outer bottom of the brewing device (see figure 8, item 20e) which can also advantageous provided added strength to the brewing device (see column 4, line 64 to column 5, line 10).  Sweeney’s depth configuration of the grooves is seen to be similar to that shown in figure 6 of Lazaris and Sweeney’s configurations are also seen to resemble the figure 7 embodiment of Lazaris as well as the figure 6 embodiment of Lazaris.  To thus modify the combination and to provide a decrease in depth of the one or more grooves with distance from the outer bottom surface would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing the function of providing an engagement element to a capsule holder.


Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 3 above, and in further view of Lazaris (US 20020148356), Cross (US 20160302613) and Capitani (US 20170367519).
Regarding claim 4 which recites that “the plurality of grooves are distributed non-uniformly around the sidewall,” the claim differs from the combination applied to claim 3 in this regard.
However, Lazaris teaches differing configurations of grooves, such as at figure 6, where the groove between 52C decreases in depth (compared to the sidewalls of 52C which form the depth) with distance from the bottom surface and where the particular arrangement of irregularities can be varied in terms of number and shape, provided that it can engage with adjacent components of the capsule holder (see paragraph 28, 32, 39). Lazaris also teaches that the grooves can be used for allowing the cartridge to only be inserted into the holder in a single configuration (see paragraph 32).  This further suggests providing a non-uniform arrangement so as to limit the number of ways in which the cartridge can engage with the cartridge holder.  
Furthermore, Cross further teaches grooves for registering a beverage device with a beverage holder which can be positioned symmetrically or non-symmetrically (see paragraph 70) for limiting the number of orientations by which the cartridge can be positioned into the holder (see paragraph 20).  
Additionally, Capitani teaches grooves arranged on an outer surface of a beverage device sidewall (see figure 2, item 11) where there can be “at least” one groove (see paragraph 25) and where the grooves can “preferably” be spaced apart equiangularly (see paragraph 70).  The grooves are used to receive a sidewall into receiving portions (11) of another container.  While Capitani teaches equal angular spacing is desirable, Capitani teaches that this is preferably and therefore does not teach away from such grooves being positioned non-equiangularly (MPEP 2123). As such, the above prior art teachings clearly suggest that the number and positioning of the grooves used for registering a beverage cartridge within a beverage holder can have differing positions so as to allow the cartridge to be positioned within the holder in a limited arrangement.  Lazaris and Cross teach already teaches the use of the grooves for the same purpose as suggested by Oh.  Capitani further teaches configurations for grooves used to secure a cartridge into another container.  
Therefore, modify the combination and to arrange the grooves non-uniformly would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known configurations desirably used for allowing limited arrangements by which the beverage producing cartridge can be inserted into the cartridge holder.
 Regarding claim 5, it is noted that Oh teaches that the plurality of grooves include two pairs of grooves such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves, as already discussed above with respect to claim 18.  The combination thus suggests pairs of grooves that can be positioned non-uniformly around the sidewall for the purpose of limiting the configurations by which the cartridge can be received within the holder.
Regarding claim 7, Lazaris already teaches that the number of grooves can be varied (see paragraphs 28, 32 and 39).  Capitani further teaches that there can be “at least one groove” thus suggesting any number of grooves (paragraph 25).  Cross further teaches that the capsule can comprise one or more orientation members for controlling the positioning of the cartridge within the cartridge holder (paragraph 73).  Cross thus also encompasses using four grooves.  
To thus modify the combination as applied to claim 3 to use four grooves would thus have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design for the purpose of using grooves in an outer surface of a beverage producing cartridge to specifically align with corresponding elements of a cartridge holder.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 8, 10-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10154751 in view of DeMiglio (US 20120285330 - cited on IDS) and Oh (US 20130340626). 
Regarding claims 1 and 15, patented claims 2 and 4 recite, a beverage brewing device having a bottom having opposing inner and outer bottom surfaces; a sidewall including an inner sidewall surface, and obvious would further have had an outer sidewall surface.   The patented claim teaches a bottom wall having planar inner and opposing outer surfaces that which extends across the lower opening of the sidewall.  Therefore, the sidewall of the patented claims extends upwardly from the bottom perimeter to an upper rim that defines a top opening.  The patented claims further teach a lid defining an inlet probe opening extending through the lid.
While the patented claim is not specific as to the lid being movable between an open and closed position and sized to cover the top opening when in the closed position, it is noted that it would have been obvious for the lid of the patented claims to also have covered the top opening of the sidewall.  Nonetheless, DeMiglio teaches a beverage brewing device that has an inlet probe (figure 4, item 124) and where the lid is movable between an open and closed position (see figure 3-4), such that modification of the patented claim to have a lid that is movable between an open and closed position would have been obvious to one having ordinary skill in the art for the purpose of being able to fill beverage ingredient into the device and subsequently close the lid thereof.  
While the patented claims do not specifically recite that the sidewall extends upwardly and outwardly, DeMiglio teaches upwardly and outwardly extending sidewalls (see figure 4, item 28).  To thus modify the patented claims and to make the sidewalls extend not only upwardly but also outwardly would therefore have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional configurations of similar types of beverage brewing devices.
The patented claim also teaches a first indentation positioned at the bottom perimeter and formed in a portion of the bottom and a portion of the sidewall, and extending upwardly from the bottom and inwardly from the inner sidewall surface (see “a receptacle secured to the bottom wall over the receptacle opening” “the concave outer surface sized to receive the outlet probe”).  Patented claim 2 further recites that the indentation extends inwardly from a perimeter of the bottom wall and also extends inwardly from the sidewall.  This suggests that the indentation forms an interior indentation wall protruding into the interior space and would have been surrounded by the inner bottom surface (bottom wall “planar inner surface”) and the inner sidewall surface (since the patented device sidewall defines the cup).  Patented claim 2 and 4 also teach one or more filter areas in the sidewall and bottom.  The inner sidewall surface, receptacle, and inner planar surface of the patented claims further are configured to hold a brewing material therein.  
Claims 1 and 15 differ from the patented claims in view of DeMiglio in specifically reciting, “one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening.”
However, Oh teaches a beverage brewing device (see figure 2, item 100, 102) where the brewing device has grooves (figure 4a, item 152; paragraph 72) along the outer sidewall.  The grooves, together with element 122 (see figure 2, item 122) are used to line up with corresponding elements in the beverage device holder (figure 2, item 120; figure 3, item 134) for the known purpose of properly aligning the brewing device within the brewing holder (see paragraph 69, 72).  Oh’s grooves extend inwardly (see figure 2 and 4a) from the outer sidewall surface and extend from the outer bottom surface and at least partially toward the top opening (see figure 2 and 4a).
To thus modify the patented claims and to further include one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening as taught by Oh would have been obvious to one having ordinary skill in the art, for the purpose of providing elements that help to align the brewing device within a respective holder.
Regarding claims 3 and 17, Oh teaches a plurality of grooves distributed around the sidewall, as discussed above (see figure 2 and 4a).
Regarding claim 6, Oh teaches that the one or more grooves includes two grooves (see figure 2, 4a).
Regarding claim 8, since the patented claims recite that the receptacle extends inwardly from a perimeter, the patented claims teach the receptacle indentation extends toward a center of the bottom surface.
Claim 10 differs from the patented claim in reciting “wherein the sidewall is integrally formed with the bottom and the first receptacle indentation is integrally formed with the bottom and the sidewall.”
However, DeMiglio teaches that the body can be injection molded as a single unit (see paragraph 46 and figure 4), which shows the bottom and sidewall as unitary.
To thus modify the combination and to make the sidewall, bottom and indentation integrally formed would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known prior art teachings of making similar configurations integrally formed as a single unit (see MPEP 2144.04(V)(B)). 
Regarding claims 11 and 13, the patented claims encompass the one or more filter areas are included in the sidewall and where the filter areas include mesh secured across the openings in the sidewall and bottom..
Regarding claim 14, since the patented claim teaches that the perimeter of the bottom wall has the sidewall extending therefrom, and where the receptacle extends inwardly from the sidewall, and as the sidewall and bottom wall define an interior volume, it would have been obvious to one having ordinary skill in the art that the inner bottom surface would have comprised a planar portion extending from a first perimeter location to a diametrically opposed second location.   
Regarding claim 18, in view of Oh, the plurality of grooves includes two pairs of grooves such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves.  That is, the claims are not limited to “only two pairs of grooves.”  As such, Oh’s teachings encompass providing “two pairs of grooves” such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves.  See annotated item 102 of Figure 2 of Oh below:

    PNG
    media_image1.png
    535
    751
    media_image1.png
    Greyscale

Regarding claim 19, the patented claims teach an outlet probe receptacle extending inwardly from the inner sidewall surface and inwardly into the bottom surface toward a center of the bottom surface, the outlet probe receptacle further having a receptacle wall configured as an indentation extending into the internal volume.
Regarding claim 20, the patented claims teach one or more filter areas in the sidewall of the brewing device. 
Claims 12 and 20 differ from the patented claims in specifically reciting, “the one or more grooves extending across the one or more filter areas.”
However, Oh teaches that the grooves can extend to a shoulder of the beverage device (see figure 4A, item 152).  Figure 4a also shows that the grooves 152 extend across indentation portions 142, 148, thus suggesting that the grooves can extend across various contours of the outer sidewall surface.  This is further suggested by Oh in figure 18B and the grooves across the indentation 1013, 1011.  
To thus modify the patented claims and to provide the grooves so that they extend across the one or more filter areas would have been obvious to one having ordinary skill in the art, as a rearrangement of parts, which would also have been an obvious matter of engineering and/or design.  

Claims 2 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10154751 as applied to claims 1 and 15 above, and in further view of Lazaris (US 20020148356) and Sweeney (US 6645537).
 Regarding claim 2 and 16, it is noted that the grooves as taught by Oh can be construed as having a depth that decreases with distance from the outer bottom surface. For instance, as the grooves taper off at the top portion, the depth of the grooves can be construed as decreasing in that area. See Figure 2, item 102 annotated below:

    PNG
    media_image2.png
    445
    701
    media_image2.png
    Greyscale


If it could have been construed that Oh was not specific in this regard, then it is further noted however, that Lazaris teaches differing configurations of grooves, such as at figure 6, where the groove between 52C decreases in depth with distance from the bottom surface and where the particular arrangement of irregularities can be varied in terms of number and shape, provided that it can engage with adjacent components of the capsule holder (see paragraph 28, 39). 
Sweeney teaches grooves that decrease in depth with distance from the outer bottom of the brewing device (see figure 8, item 20e) which can also advantageous provided added strength to the brewing device (see column 4, line 64 to column 5, line 10).  Sweeney’s depth configuration of the grooves is seen to be similar to that shown in figure 6 of Lazaris and Sweeney’s configurations are also seen to resemble the figure 7 embodiment of Lazaris as well as the figure 6 embodiment of Lazaris.  
To thus modify the combination and to provide a decrease in depth of the one or more grooves with distance from the outer bottom surface would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing the function of providing an engagement element to a capsule holder.


Claims 4, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10154751 as applied to claim 3 above, and in further view of Lazaris (US 20020148356), Cross (US 20160302613) and Capitani (US 20170367519).
Regarding claim 4 which recites that “the plurality of grooves are distributed non-uniformly around the sidewall,” the claim differs from the combination applied to claim 3 in this regard.
However, Lazaris teaches differing configurations of grooves, such as at figure 6, where the groove between 52C decreases in depth (compared to the sidewalls of 52C which form the depth) with distance from the bottom surface and where the particular arrangement of irregularities can be varied in terms of number and shape, provided that it can engage with adjacent components of the capsule holder (see paragraph 28, 32, 39). Lazaris also teaches that the grooves can be used for allowing the cartridge to only be inserted into the holder in a single configuration (see paragraph 32).  This further suggests providing a non-uniform arrangement so as to limit the number of ways in which the cartridge can engage with the cartridge holder.  
Furthermore, Cross further teaches grooves for registering a beverage device with a beverage holder which can be positioned symmetrically or non-symmetrically (see paragraph 70) for limiting the number of orientations by which the cartridge can be positioned into the holder (see paragraph 20).  
Additionally, Capitani teaches grooves arranged on an outer surface of a beverage device sidewall (see figure 2, item 11) where there can be “at least” one groove (see paragraph 25) and where the grooves can “preferably” be spaced apart equiangularly (see paragraph 70).  The grooves are used to receive a sidewall into receiving portions (11) of another container.  While Capitani teaches equal angular spacing is desirable, Capitani teaches that this is preferably and therefore does not teach away from such grooves being positioned non-equiangularly (MPEP 2123). As such, the above prior art teachings clearly suggest that the number and positioning of the grooves used for registering a beverage cartridge within a beverage holder can have differing positions so as to allow the cartridge to be positioned within the holder in a limited arrangement.  Lazaris and Cross teach already teaches the use of the grooves for the same purpose as suggested by Oh.  Capitani further teaches configurations for grooves used to secure a cartridge into another container.  
Therefore, modify the combination and to arrange the grooves non-uniformly would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known configurations desirably used for allowing limited arrangements by which the beverage producing cartridge can be inserted into the cartridge holder.
 Regarding claim 5, it is noted that Oh teaches that the plurality of grooves include two pairs of grooves such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves, as already discussed above with respect to claim 18.  The combination thus suggests pairs of grooves that can be positioned non-uniformly around the sidewall for the purpose of limiting the configurations by which the cartridge can be received within the holder.
Regarding claim 7, Lazaris already teaches that the number of grooves can be varied (see paragraphs 28, 32 and 39).  Capitani further teaches that there can be “at least one groove” thus suggesting any number of grooves (paragraph 25).  Cross further teaches that the capsule can comprise one or more orientation members for controlling the positioning of the cartridge within the cartridge holder (paragraph 73).  Cross thus also encompasses using four grooves.  
To thus modify the combination as applied to claim 3 to use four grooves would thus have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design for the purpose of using grooves in an outer surface of a beverage producing cartridge to specifically align with corresponding elements of a cartridge holder.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10154751 as applied to claim 1 above, and in further view of Ming (US D764226).
Claim 9 differs from the patented claim in reciting a second receptacle that is positioned diametrically opposite the first receptacle indentation, the second receptacle indentation being formed in a portion of the bottom and a portion of the sidewall, the second receptacle indentation extending upwardly from the inner bottom surface and inwardly from the inner sidewall surface, the second receptacle indentation forming a second interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and inner sidewall surface.
However, Ming (see figure 2) and DeMiglio (see figure 2) both teach receptacles that extend upwardly from the inner bottom surface and inwardly from the inner surface sidewall and protrude into an interior space and are surrounded by the inner bottom surface and the inner sidewall surface.  To thus modify the patented claims and to provide a second indentation, that was diametrically opposed to the first indentation would thus have been obvious to one having ordinary skill in the art as a duplication of parts based on known configurations for beverage producing cartridges recognized to have similar configurations.


Claims 1, 3, 6, 8, 10-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8707855 in view of DeMiglio (US 20120285330) and Oh (US 20130340626).
Regarding claims 1 and 15, patented claim 8 recites, a beverage brewing device having a bottom (“a bottom surface”) which would obviously have had opposing inner and outer bottom surfaces since it defines the body for containing dry beverage medium.  The patented claim also teaches a sidewall which would obviously have had an inner sidewall surface, and an outer sidewall surface.   The sidewall of the patented claims extends upwardly from the bottom perimeter to an upper rim that defines a top opening.  The patented claims further teach a lid defining an inlet probe opening extending through the lid and where the lid is movable between and open and closed position to cover the top opening of the sidewall (“a lid removably securable to the body…enclose a top opening of the body”).
The patented claim is not specific as to the sidewall extending upward and outward.
DeMiglio teaches a beverage brewing device that a sidewall that extends upward and outward (see figure 4) such that modification of the patented claim to form a wall that extended upward and outward and would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on known expedients used for performing a similar function of brewing a beverage.  
While the patented claim recites at least one outlet probe defined in the body and extending from the bottom surface of the body and into the brew chamber to receive an outlet probe, claim 1 and 15 differ in reciting, “a first receptacle indentation positioned at the bottom perimeter and being formed in a portion of the bottom and a portion of the sidewall, the first receptacle indentation extending upwardly rom the inner bottom surface and inwardly from the inner from the inner sidewall surface, the first receptacle indentation forming a first interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and the inner sidewall surface.”
However, DeMiglio teaches a receptacle indentation (see figure 4, item 54) that extends from the bottom wall (38) and inward from the sidewall (28) and forms an interior receptacle indentation producing into the interior and being surrounded by the bottom surface of the bottom wall (38) and the inner sidewall surface.
As the patented claim already teaches receptacle indentations used for the same purpose as DeMiglio of being able to receive an outlet probe of a brewing machine, to thus modify the patented claims in view of DeMiglio’s teachings would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing a similar function of receiving an outlet probe of a brewing machine.
Claims 1 and 15 differ from the patented claims in view of DeMiglio in specifically reciting, “one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening.”
However, Oh has been relied on as discussed in the previous rejections above to teach grooves extend inwardly from the outer sidewall surface and extend from the outer bottom surface and at least partially toward the top opening and that are used to line up with corresponding elements in the beverage device holder for the known purpose of properly aligning the brewing device within the brewing holder.  
To thus modify the patented claim and to further include one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening as taught by Oh would have been obvious to one having ordinary skill in the art, for the purpose of providing elements that help to align the brewing device within a respective holder.
Regarding claims 3 and 17, in view of Oh the combination teaches a plurality of grooves distributed around the sidewall, as discussed above.
Regarding claim 6, in view of Oh the combination teaches that the one or more grooves includes two grooves.
Regarding claim 8, since the patented claims recite that the receptacle extends inwardly from a perimeter, the patented claims teach the receptacle indentation extends toward a center of the bottom surface.
Claim 10 differs from the patented claim in reciting “wherein the sidewall is integrally formed with the bottom and the first receptacle indentation is integrally formed with the bottom and the sidewall.”
However, DeMiglio teaches that the body can be injection molded as a single unit (see paragraph 46 and figure 4, which shows the bottom and sidewall as unitary.
To thus modify the combination and to make the sidewall, bottom and indentation integrally formed would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known prior art teachings of making similar configurations integrally formed as a single unit. 
Regarding claim 11, the patented claim encompass the one or more filter areas are included in the sidewall because the claim recites at least one filter within the body thus encompassing the sidewall and bottom wall.  
Regarding claim 13, by teaching a filter it would have been obvious to one having ordinary skill in the art that this would have been some form of porous material.  Nonetheless, DeMiglio teaches such filter materials such as mesh (paragraph 15).  To thus modify the patented claim to use a mesh material in the filter areas would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design.
Regarding claim 14, in view of DeMiglio, the combination teaches a bottom wall having planar inner and outer surfaces and as shown in figures 2 and 3, in view of DeMiglio, the combination teaches opposing locations of the planar inner bottom surface being diametrically opposite to each other.
Regarding claim 18, in view of Oh as already presented in the previous rejections above, Oh teaches the plurality of grooves includes two pairs of grooves such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves.  
Regarding claim 19, in view of DeMiglio, as discussed above with respect to claim 1, the combination teaches an outlet probe receptacle extending inwardly from the inner sidewall surface and inwardly into the bottom surface toward a center of the bottom surface, the outlet probe receptacle further having a receptacle wall configured as an indentation extending into the internal volume.
Regarding claims 12 and 20, the patented claims teach one or more filter areas in the sidewall of the brewing device. 
Claims 12 and 20 differ from the patented claims in specifically reciting, “the one or more grooves extending across the one or more filter areas.”
However, Oh teaches that the grooves can extend to a shoulder of the beverage device (see figure 4A, item 152).  Figure 4a also shows that the grooves 152 extend across indentation portions 142, 148, thus suggesting that the grooves can extend across various contours of the outer sidewall surface.  This is further suggested by figure 18B and the grooves across the indentation 1013, 1011.  
To thus modify the patented claims and to provide the grooves so that they extend across the one or more filter areas would have been obvious to one having ordinary skill in the art, as a rearrangement of parts, which would also have been an obvious matter of engineering and/or design.  

Claims 2 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8707855 as applied to claims 1 and 15 above, and in further view of Lazaris (US 20020148356) and Sweeney (US 6645537).
 Regarding claim 2 and 16, it is noted that the grooves as taught by Oh can be construed as having a depth that decreases with distance from the outer bottom surface, as already discussed above in the similar obvsiouness-type double patenting rejection of claims 2 and 16 relying on U.S. Patent No. 10154751. 
If it could have been construed that Oh was not specific in this regard, then it is further noted however, that Lazaris and Sweeney have been relied on as already discussed above in the similar obviousness-type double patenting rejection of claims 2 and 16 relying on U.S. Patent No. 10154751. 
To thus modify the combination and to provide a decrease in depth of the one or more grooves with distance from the outer bottom surface would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing the function of providing an engagement element to a capsule holder.


Claims 4, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8707855 as applied to claim 3 above, and in further view of Lazaris (US 20020148356), Cross (US 20160302613) and Capitani (US 20170367519).
Regarding claim 4 which recites that “the plurality of grooves are distributed non-uniformly around the sidewall,” the claim differs from the combination applied to claim 3 in this regard.
However, Lazaris, Capitani and Cross have been relied on as already discussed above in the similar obviousness-type double patenting rejection of claim 4 relying on U.S. Patent No. 10154751. 
To thus modify the combination, which already teaches the use of the grooves for the same purpose as suggested by Lazaris, Capitani and Cross and to arrange the grooves non-uniformly would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known configurations desirably used for allowing limited arrangements by which the beverage producing cartridge can be inserted into the cartridge holder.
 Regarding claim 5, it is noted that Oh teaches that the plurality of grooves include two pairs of grooves such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves, as already discussed above with respect to claim 18.
Regarding claim 7, Lazaris, Capitani and Cross have been relied on as already discussed above in the similar obviousness-type double patenting rejection of claim 7 relying on U.S. Patent No. 10154751. 
To thus modify the combination as applied to claim 3 to use four grooves would thus have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design for the purpose of using grooves in an outer surface of a beverage producing cartridge to specifically align with corresponding elements of a cartridge holder.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 8707855 as applied to claim 1 above, and in further view of Ming (US D764226).
Claim 9 differs from the patented claim in reciting a second receptacle that is positioned diametrically opposite the first receptacle indentation, the second receptacle indentation being formed in a portion of the bottom and a portion of the sidewall, the second receptacle indentation extending upwardly from the inner bottom surface and inwardly from the inner sidewall surface, the second receptacle indentation forming a second interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and inner sidewall surface.
However, Ming (see figure 2) and DeMiglio (see figure 2) both teach receptacles that extend upwardly from the inner bottom surface and inwardly from the inner surface sidewall and protrude into an interior space and are surrounded by the inner bottom surface and the inner sidewall surface.  To thus modify the patented claims and to provide a second indentation, that was diametrically opposed to the first indentation would thus have been obvious to one having ordinary skill in the art as a duplication of parts based on known configurations for beverage producing cartridges recognized to have similar configurations.


Claims 1, 3, 6, 8, 10-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8561524 in view of DeMiglio (US 20120285330) and Oh (US 20130340626).
Regarding claims 1 and 15, patented claim 8 teaches a beverage brewing having a bottom surface with a sidewall extending vertically therefrom.  As the lid is secured to the opening defined by the sidewall, the patented claim teaches a sidewall upper rim top opening.  The lid as recited in the patented claim is removably securable and therefore, is movable between an open and closed position.
Patented claim 8 further teaches at least one filter defined within the body and where the body comprising the sidewall and bottom in configured to hold a brewing material.
The patented claim is not specific as to the sidewall extending upward and outward.
DeMiglio teaches a beverage brewing device that a sidewall that extends upward and outward (see figure 2 and 3) such that modification of the patented claim to form a sidewall that extended upward and outward would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  
While the patented claim recites at least one outlet probe defined in the body and extending from the bottom surface of the body and into the brew chamber to receive an outlet probe, claim 1 and 15 differ in reciting, “a first receptacle indentation positioned at the bottom perimeter and being formed in a portion of the bottom and a portion of the sidewall, the first receptacle indentation extending upwardly rom the inner bottom surface and inwardly from the inner from the inner sidewall surface, the first receptacle indentation forming a first interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and the inner sidewall surface.”
However, DeMiglio teaches a receptacle indentation (see figure 4, item 54) that extends from the bottom wall (38) and inward from the sidewall (28) and forms an interior receptacle indentation producing into the interior and being surrounded by the bottom surface of the bottom wall (38) and the inner sidewall surface.
As the patented claim already teaches receptacle indentations used for the same purpose as DeMiglio of being able to receive an outlet probe of a brewing machine, to thus modify the patented claims in view of DeMiglio’s teachings would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing a similar function of receiving an outlet probe of a brewing machine.
Claims 1 and 15 differ from the patented claims in view of DeMiglio in specifically reciting, “one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening.”
However, Oh has been relied on as discussed in the previous rejections above to teach grooves extend inwardly from the outer sidewall surface and extend from the outer bottom surface and at least partially toward the top opening and that are used to line up with corresponding elements in the beverage device holder for the known purpose of properly aligning the brewing device within the brewing holder.  
To thus modify the patented claim and to further include one or more grooves extending inwardly from the outer sidewall surface and extending from the outer bottom surface at least partially toward the top opening as taught by Oh would have been obvious to one having ordinary skill in the art, for the purpose of providing elements that help to align the brewing device within a respective holder.
Regarding claims 3 and 17, in view of Oh the combination teaches a plurality of grooves distributed around the sidewall, as discussed above.
Regarding claim 6, in view of Oh the combination teaches that the one or more grooves includes two grooves.
Regarding claim 8, since the patented claims recite that the receptacle extends inwardly from a perimeter, the patented claims teach the receptacle indentation extends toward a center of the bottom surface.
Claim 10 differs from the patented claim in reciting “wherein the sidewall is integrally formed with the bottom and the first receptacle indentation is integrally formed with the bottom and the sidewall.”
However, DeMiglio teaches that the body can be injection molded as a single unit (see paragraph 46 and figure 4, which shows the bottom and sidewall as unitary.
To thus modify the combination and to make the sidewall, bottom and indentation integrally formed would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known prior art teachings of making similar configurations integrally formed as a single unit (see MPEP 2144.04(V)(B)).
Regarding claim 11, the patented claim encompass the one or more filter areas are included in the sidewall because the claim recites at least one filter within the body thus encompassing the sidewall and bottom wall.  
Regarding claim 13, by teaching a filter it would have been obvious to one having ordinary skill in the art that this would have been some form of porous material.  Nonetheless, DeMiglio teaches such filter materials such as mesh (paragraph 15).  To thus modify the patented claim to use a mesh material in the filter areas would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design.
Regarding claim 14, in view of DeMiglio, the combination teaches a bottom wall having planar inner and outer surfaces and as shown in figures 2 and 3, in view of DeMiglio, the combination teaches opposing locations of the planar inner bottom surface being diametrically opposite to each other.
Regarding claim 18, in view of Oh as already presented in the previous rejections above, Oh teaches the plurality of grooves includes two pairs of grooves such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves.  
Regarding claim 19, in view of DeMiglio, as discussed above with respect to claim 1, the combination teaches an outlet probe receptacle extending inwardly from the inner sidewall surface and inwardly into the bottom surface toward a center of the bottom surface, the outlet probe receptacle further having a receptacle wall configured as an indentation extending into the internal volume.
Regarding claims 12 and 20, the patented claims teach one or more filter areas in the sidewall of the brewing device. 
Claims 12 and 20 differ from the patented claims in specifically reciting, “the one or more grooves extending across the one or more filter areas.”
However, Oh teaches that the grooves can extend to a shoulder of the beverage device (see figure 4A, item 152).  Figure 4a also shows that the grooves 152 extend across indentation portions 142, 148, thus suggesting that the grooves can extend across various contours of the outer sidewall surface.  This is further suggested by figure 18B and the grooves across the indentation 1013, 1011.  
To thus modify the patented claims and to provide the grooves so that they extend across the one or more filter areas would have been obvious to one having ordinary skill in the art, as a rearrangement of parts, which would also have been an obvious matter of engineering and/or design.  

Claims 2 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8561524 as applied to claims 1 and 15 above, and in further view of Lazaris (US 20020148356) and Sweeney (US 6645537).
 Regarding claim 2 and 16, it is noted that the grooves as taught by Oh can be construed as having a depth that decreases with distance from the outer bottom surface, as already discussed above in the similar obvsiouness-type double patenting rejection of claims 2 and 16 relying on U.S. Patent No. 10154751. 
If it could have been construed that Oh was not specific in this regard, then it is further noted however, that Lazaris and Sweeney have been relied on as already discussed above in the similar obviousness-type double patenting rejection of claims 2 and 16 relying on U.S. Patent No. 10154751. 
To thus modify the combination and to provide a decrease in depth of the one or more grooves with distance from the outer bottom surface would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing the function of providing an engagement element to a capsule holder.


Claims 4, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8561524 as applied to claim 3 above, and in further view of Lazaris (US 20020148356), Cross (US 20160302613) and Capitani (US 20170367519).
Regarding claim 4 which recites that “the plurality of grooves are distributed non-uniformly around the sidewall,” the claim differs from the combination applied to claim 3 in this regard.
However, Lazaris, Capitani and Cross have been relied on as already discussed above in the similar obviousness-type double patenting rejection of claim 4 relying on U.S. Patent No. 10154751. 
To thus modify the combination, which already teaches the use of the grooves for the same purpose as suggested by Lazaris, Capitani and Cross and to arrange the grooves non-uniformly would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known configurations desirably used for allowing limited arrangements by which the beverage producing cartridge can be inserted into the cartridge holder.
 Regarding claim 5, it is noted that Oh teaches that the plurality of grooves include two pairs of grooves such that the grooves of each pair are closer to one another than to all grooves of another pair of the two pairs of grooves, as already discussed above with respect to claim 18.
Regarding claim 7, Lazaris, Capitani and Cross have been relied on as already discussed above in the similar obviousness-type double patenting rejection of claim 7 relying on U.S. Patent No. 10154751. 
To thus modify the combination as applied to claim 3 to use four grooves would thus have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design for the purpose of using grooves in an outer surface of a beverage producing cartridge to specifically align with corresponding elements of a cartridge holder.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 8561524 as applied to claim 1 above, and in further view of Ming (US D764226).
Claim 9 differs from the patented claim in reciting a second receptacle that is positioned diametrically opposite the first receptacle indentation, the second receptacle indentation being formed in a portion of the bottom and a portion of the sidewall, the second receptacle indentation extending upwardly from the inner bottom surface and inwardly from the inner sidewall surface, the second receptacle indentation forming a second interior receptacle indentation wall protruding into the interior space and being surrounded by the inner bottom surface and inner sidewall surface.
However, Ming (see figure 2) and DeMiglio (see figure 2) both teach receptacles that extend upwardly from the inner bottom surface and inwardly from the inner surface sidewall and protrude into an interior space and are surrounded by the inner bottom surface and the inner sidewall surface.  To thus modify the patented claims and to provide a second indentation, that was diametrically opposed to the first indentation would thus have been obvious to one having ordinary skill in the art as a duplication of parts based on known configurations for beverage producing cartridges recognized to have similar configurations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792